DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2021 has been entered.

Status of Claims
Claims 1, 12, and 22 have been amended.
Claims 4, 5, 10, 15, 16, and 20 have previously been canceled.
Claims 1-3, 6-9, 11-14, 17-19, 21, and 22 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 10-14, filed 16 August 2021, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, but are not persuasive.
Applicant submits that the claims of the current application are not directed to an abstract idea, but are directed to a specific manner of displaying a limited set of information to the user that results in an improved user interface (Applicant’s Remarks: pgs. 11-12).
Examiner respectfully disagrees, as the claims recite a system and series of steps for allocating transportation services of a service provider to customers, which under broadest 
Furthermore, the claim limitations are not indicative of integration into a practical application, such as an improvement to the functioning of a computer or other technical field, as considered below in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. Specifically, the user interface simply renders the notification and tracking data and fails to improve the technology beyond presenting the information obtained from the abstract idea.

Applicant submits that the claims are integrated into a practical solution, because the claims provide an improvement over the prior art systems by improving efficiency by better allocating resources based on the input of users of the transport system (Applicant’s Remarks: pgs. 12).
Examiner respectfully disagrees, as the claim limitations are not indicative of integration into a practical application, such as an improvement to the functioning of a computer or other technical field, as considered below in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, an improvement in the judicial exception itself is not an improvement in technology. Applicant’s improvement in this case, at most, improves “avoidance of unnecessary allocations through the use of constraints of reallocation of set members receiving an allocation”, which is an improvement in the abstract idea, not an improvement to the functioning of a computer, or to any other technology or technological field.

Applicant submits that the claims include a "service allocating processor'', which is a special purpose processor programmed using a particular technique (an ILP strategy) to perform a specific purpose (Applicant’s Remarks: pgs. 13-14).

MPEP 2106.05 (b) (I) and (II) states the following (with emphasis added).
“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).”; and
“Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). “ 
Here, the "service allocating processor'' is merely a generic computer component and not a special purpose processor, as the instant specification describes the "service allocating processor'' 204 identically to the generic processor 202. The specification discloses that the "service allocating processor'' 204 may include suitable logic, circuitry, code, and/or interfaces that may be configured to execute one or more instructions stored in 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 6-9, 11-14, 17-19, 21, and 22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 12, and 22 recite(s) a system and series of steps for allocating transportation services of a service provider to customers, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘receiving…a plurality of service requests’; ‘receiving…real-time vehicle data’; ‘detecting…an availability status’; ‘determining if the current geographical location is within a threshold distance of the source location’; ‘determining…a plurality of available service types’; ‘receiving…a service type selection’; ‘allocating…an available vehicle of said plurality of vehicles of said service provider to each customer’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. It is also worth noting that the ILP algorithm, as shown in light of 0084 of specification, would also fall under mathematical relations grouping of abstract idea. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a computing server’, ‘a transceiver’; ‘a plurality of customer-computing devices’, ‘one or more sensors or vehicle-computing devices’, ‘a processor’, ‘a service allocating processor’, ‘a graphical user interface’ and ‘a non-transitory computer readable medium’. The additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, a transmitter, and a display, being used as tools to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Additionally, the claim(s) recite(s) the additional elements of receiving and transmitting data over a communication network. These limitations are recited at a high level of 
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data over a communication network are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields).

Claim(s) 2, 3, 6-9, 11, 13, 14, 17-19, and 21 further define(s) the system and series of steps for allocating transportation services of a service provider to customers, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as advertising, marketing, or sales activities. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.


Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the above step 2A prong 2 analysis, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, claims 1-3, 6-9, 11-14, 17-19, 21, and 22 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Novelty
The subject matter of claims 1-3, 6-9, 11-14, 17-19, 21, and 22 overcome the following prior art of record and are allowable, but for the outstanding 101 rejections:
The closest prior art of record, Yamashita (U.S. Pre-Grant Pub. No. 20180091604), Ikeda (U.S. Pre-Grant Pub. No. 20160117610), Sweeny (U.S. Pre-Grant Pub. No. 20150161564), Xu (U.S. Pre-Grant Pub. No. 20180025408), and Radhakrishnan (U.S. Pre-Grant Pub. No. 20130246301), taken individual or in combination, fail to teach or suggest the limitations of the claims of the instant application.
Yamashita discloses a method and system for facilitating ride sharing services by computing an upfront cost for a plurality of on-demand service options for requesting users and providing the users with the costs and options. Although the reference teaches that a server processor may identify a number of available drivers proximate to a service location and may allocate available service vehicles to each service request, the reference is silent 
Ikeda discloses a method and system for facilitating allocation of transportation service reservations. Although the reference teaches that the system may determine an availability status of service vehicles based on real-time geographical location data and service requests, the reference is silent on reevaluating previous service vehicle allocations when outputting new service vehicle allocations.
Sweeny discloses a method and system for optimizing the processing of transport requests. Although the reference teaches that the system may reassign a driver to a new customer request, the reference does not explicitly state that the new customers must be requesting a service time later than a predetermined time in the future.
Xu discloses a method and system for facilitating on-demand services. Although the reference teaches that the service vehicle assignments may be influenced by a threshold distance factor and a threshold time factor associated with a subsequent service request, the reference is silent on reevaluating previous service vehicle allocations when outputting new service vehicle allocations.
Radhakrishnan discloses a method and system for providing feedback for a transportation service. Although the reference teaches that the customer may provide feedback data utilized to enhance service quality, the reference is silent on reevaluating previous service vehicle allocations when outputting new service vehicle allocations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628